Case 4:18-cv-00330-JED-FHM Document 19 Filed in USDC ND/OK on 09/02/20 Page 1 of 10




                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

   STEVEN D.,                                     )
                                                  )
                 Plaintiff,                       )
                                                  )
                 v.                               )      Case No. 18-CV-330-JED-FHM
                                                  )
   ANDREW M. SAUL,1 Commissioner                  )
   of the Social Security Administration,         )
                                                  )
                 Defendant.                       )

                                    OPINION AND ORDER

          This Social Security case comes before the Court on the Report and

   Recommendation (R&R) (Doc. 17) of United States Magistrate Judge Frank H. McCarthy,

   who recommends the Court affirm the Commissioner’s denial of disability benefits to

   Plaintiff Steven D.

   I.     BACKGROUND

          Plaintiff Steven D. is a 49-year-old male with a high school education. Prior his

   alleged disability, he worked primarily as a laborer. He alleges disability as of July 26,

   2014 due to a variety of physical and mental conditions, the most important of which relate

   to a traumatic injury that fractured his femur near the hip and left him with a variety of soft

   tissue problems. (R. 58, 62, 101). In his initial application, the plaintiff filed a Disability

   Report alleging disability due to “[a]nxiety, depression, anger problems, blood clots, legs,




   1.     Effective June 17, 2019, Andrew M. Saul became the Commissioner of the Social
   Security Administration. Pursuant to Federal Rule of Civil Procedure 25(d), Commissioner
   Saul is substituted as the defendant in this action.
Case 4:18-cv-00330-JED-FHM Document 19 Filed in USDC ND/OK on 09/02/20 Page 2 of 10




   diabetes, high blood pressure, [and] cholesterol.” (R. 275). However, the Administrative

   Law Judge (ALJ) refined and expanded the list based on his review of the record and input

   from the plaintiff and his attorney during the hearing. (See R. 21–22, 58–66).

          Ultimately, the ALJ found that the plaintiff was not disabled. Although the plaintiff

   had a variety of severe physical and mental impairments, the ALJ determined that the

   plaintiff retained the residual functional capacity (RFC) to perform sedentary work,

   provided that he was not required to stand or walk for longer than 30 minutes at a time. (R.

   24). The plaintiff’s mental impairments further limited him to unskilled work “consisting

   of simple and routine tasks with routine supervision that require only that he be able to

   understand, remember and carry out simple instructions.” (Id.).

          The ALJ determined that these limitations precluded performance of any past

   relevant work, but he found that the plaintiff could find other work. Based on the testimony

   of a vocational expert, the ALJ found that the duties of a “Document Preparer”2 were within

   the plaintiff’s residual functional capacity, given his age, education, and prior work

   experience. (R. 42–43). Because about 57,000 of these jobs existed nationwide, the ALJ

   found that the plaintiff was not disabled.

          After the Commissioner made its final decision, the plaintiff sued in district court.

   The Commissioner and the plaintiff fully briefed the issues, and Judge McCarthy entered

   the present R&R. The plaintiff then filed a timely Objection (Doc. 18), prompting the

   Court’s review.



   2.     See Dictionary of Occupational Titles (DOT), # 249.587-018, 1991 WL 672349.
                                                2
Case 4:18-cv-00330-JED-FHM Document 19 Filed in USDC ND/OK on 09/02/20 Page 3 of 10




   II.    LEGAL STANDARD

          In reviewing a magistrate judge’s recommendation, “[t]he district judge must

   determine de novo any part of the magistrate judge’s disposition that has been properly

   objected to. The district judge may accept, reject, or modify the recommended disposition;

   receive further evidence; or return the matter to the magistrate judge with instructions.”

   Fed. R. Civ. P. 72(b)(3). The Court’s task of reviewing the Commissioner’s decision

   involves determining “whether the factual findings are supported by substantial evidence

   in the record and whether the correct legal standards were applied.” Doyal v. Barnhart,

   331 F.3d 758, 760 (10th Cir. 2003).

   III.   DISCUSSION

          The plaintiff makes two broad arguments in objecting to Judge McCarthy’s R&R.

   First, the plaintiff contends that the ALJ committed reversable error by failing to address

   the plaintiff’s alleged obesity. (Doc. 18 at 1–5). Second, the plaintiff argues that the

   Commissioner failed to carry his burden of proving that the plaintiff was capable of doing

   the “other work” proposed by the vocational expert (VE) at step five of the sequential

   analysis. (Doc. 18 at 5–7).

          A.     Obesity

          The plaintiff argues that the ALJ’s decision should be reversed and remanded

   because the ALJ failed to address the issue of the plaintiff’s alleged obesity. Although the

   plaintiff did not allege obesity as an impairment in his original application, the ALJ began

   the plaintiff’s hearing by asking him and his attorney for clarification on the impairments

   that prevented the plaintiff from working. (R. 58). At the tail end of this line of questioning,

                                                  3
Case 4:18-cv-00330-JED-FHM Document 19 Filed in USDC ND/OK on 09/02/20 Page 4 of 10




   the plaintiff’s attorney added his client’s alleged obesity as an impairment. (See R. 66).

   When the ALJ finally issued his decision, however, it made no mention of the defendant’s

   alleged obesity.

          Judge McCarthy recommends against remand because the plaintiff did not do

   enough to explain how the ALJ’s omission harmed him. (See Doc. 17 at 4–5). The ALJ

   found that the defendant’s RFC precluded all but sedentary work, and the plaintiff did not

   point to any obesity-related impairments that would further limit his functional capacity.

   Because the plaintiff did not explain how the ALJ’s failure to address obesity prejudiced

   him in any way, Judge McCarthy reasons, the alleged error was purely technical and

   remand unwarranted. The Court cannot agree.

          The Social Security Administration has promised that, “[a]s with any other

   impairment, we will explain how we reached our conclusions on whether obesity caused

   any physical or mental limitations.” SSR 02-1P, 2002 WL 34686281, at *7; see also

   Salazar v. Barnhart, 468 F.3d 615, 621 (10th Cir. 2006) (“It is beyond dispute that an ALJ

   is required to consider all of the claimant’s medically determinable impairments, singly

   and in combination; the statute and regulations require nothing less.”). Thus, the ALJ’s

   failure to consider the plaintiff’s obesity was clearly in error.

          It is tempting to find, as Judge McCarthy did, that this error was harmless. The

   plaintiff has pointed to no medical evidence that his obesity limited his ability to work or

   exacerbated any of the conditions that did. Moreover, although the plaintiff’s weight

   frequently placed his body mass index over 30, the threshold for a presumptive diagnosis,

   he does not appear to have been anything more than mildly obese during the relevant

                                                  4
Case 4:18-cv-00330-JED-FHM Document 19 Filed in USDC ND/OK on 09/02/20 Page 5 of 10




   period.3 Thus, it seems unlikely that the plaintiff’s weight would meaningfully alter the

   ALJ’s findings as to the plaintiff’s RFC.

          Nevertheless, it is not for this Court to supply reasoning where the ALJ has not. A

   court “may not create or adopt post-hoc rationalizations to support the ALJ's decision that

   are not apparent from the ALJ's decision itself.” Haga v. Astrue, 482 F.3d 1205, 1207–08

   (10th Cir. 2007). The Tenth Circuit has held that, “where . . . we can follow the

   adjudicator’s reasoning in conducting our review, and can determine that correct legal

   standards have been applied, merely technical omissions in the ALJ’s reasoning do not

   dictate reversal.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012). That is

   not the case here, where the Court has no way of knowing why the ALJ included no obesity-

   related limitations in the RFC. It could be that the ALJ reviewed the records and simply

   did not consider the plaintiff to be obese. It could be that the ALJ believed the plaintiff was

   obese but did not believe that the plaintiff’s weight affected his functional capacity. It could

   be that the ALJ simply forgot to address the issue. Whatever the reason, it is impossible to

   follow the ALJ’s reasoning because he did not discuss obesity at all.




   3.     An individual’s body mass index is the ratio of his or her weight in kilograms to the
   square of his or her height in meters. SSR 02-1p, 2002 WL 34686281, at *2. Clinical
   Guidelines promolgated by the National Institutes of Health describe a BMI of 30.0 or
   above as obese, but the guidelines recognize that BMI is not a perfect predictor of obesity
   and that diagnosis ultimately turns on the degree to which a person’s weight comes from
   excess body fat. Id. In the absence of a physician’s diagnosis, an ALJ may determine the
   presence of obesity based on the evidence in the record, including medical records or notes
   showing consistently high body weight or BMI. Id. at *3. In this case, various medical
   records show that the plaintiff’s weight frequently placed his body mass index at or slighlty
   above 30. (See, e.g., R. 565, 651, 785, 788, 829, 832, 950, 954, 958, 978).
                                                  5
Case 4:18-cv-00330-JED-FHM Document 19 Filed in USDC ND/OK on 09/02/20 Page 6 of 10




          Moreover, where courts have declined to reverse based on an ALJ’s failure to

   adequately address a plaintiff’s alleged obesity, obesity was at least mentioned in the ALJ’s

   discussion of the medical evidence and accounted for in the medical opinions underpinning

   the RFC finding. See Fagan v. Astrue, 231 F. App’x 835 (10th Cir. 2007); Gennaro v.

   Colvin, No. 13–cv–03247–MEH, 2015 WL 490830, at *12 (D. Colo. Feb. 2, 2015); Breath

   v. Colvin, No. CIV–14–444–HE, 2015 WL 5569020, at *3 (W.D. Okla. Aug. 26, 2015).

   Such is not the case here, where the allegation was never addressed in the ALJ’s decision

   or the medical opinions on which he relied. Accordingly, the case must be remanded so

   that the ALJ can address the plaintiff’s alleged obesity.

          B.     Step Five, “Other Work”

          In his Opening Brief, the plaintiff also argued that the ALJ’s decision at step five

   was unsupported by substantial evidence because (1) the ALJ did not consider the

   plaintiff’s alleged obesity in the RFC determination, (see Doc. 13 at 10); (2) because the

   ALJ improperly analyzed the plaintiff’s mental impairments, (see Doc. 13 at 10–13); and

   (3) because the ALJ failed to resolve conflicts between the vocational expert and the

   Dictionary of Occupational Titles (DOT), (see Doc. 13 at 13–14).

          The first-two arguments are quickly dispatched. The Court has already addressed

   the ALJ’s failure to properly consider the plaintiff’s alleged obesity. On remand, the ALJ

   should make findings as required under SSR 19-2p.4 As for the ALJ’s analysis of the




   4.     SSR 19-2p, 2019 WL 2374244 supersedes 02-1p but was adopted after the ALJ’s
   decision in this case. On remand, the ALJ should apply the current Social Security Ruling.
   See SSR 19-2p, 2019 WL 2374244, at *5 n.14.
                                                6
Case 4:18-cv-00330-JED-FHM Document 19 Filed in USDC ND/OK on 09/02/20 Page 7 of 10




   plaintiff’s mental impairments, the plaintiff argues that the ALJ’s RFC determination is

   undermined by his failure to assign any particular weight to the findings of a treating

   psychologist who evaluated the plaintiff. However, as Judge McCarthy explains (see Doc.

   17 at 9), the psychologist’s evaluation gave observations and test results but did not express

   an opinion in terms of the plaintiff’s functional limitations, so there was no “opinion” to

   weigh. Moreover, the ALJ determined that the plaintiff’s RFC limited him to “unskilled

   work consisting of simple and routine tasks with routine supervision that requires only that

   he be able to understand, remember and carry out simple instructions.” (R. 24). This finding

   is consistent with the results of the psychologist’s evaluation. Because the ALJ clearly

   considered the psychologist’s findings in determining the plaintiff’s RFC, and because the

   psychologist offered no opinion contradicting the limitations described by the ALJ, the

   Court finds no error in the ALJ’s analysis of the plaintiff’s mental impairments.

          The plaintiff’s third argument requires some additional analysis. When a VE’s

   testimony conflicts with the DOT, an ALJ “must investigate and elicit a reasonable

   explanation” as to the discrepancy. Haddock v. Apfel, 196 F.3d 1084, 1091 (10th Cir.

   1999); see also SSR 00-4p, 2000 WL 1898704, at *4. Here, the VE testified that a person

   with the plaintiff’s RFC could perform the job of Document Preparer as defined by the

   DOT. The plaintiff argues that, given the limitations in his RFC, this was at odds with the

   DOT’s description of the job. As a result, he claims, the ALJ should have required the VE

   to explain the discrepancy.

          The DOT assesses jobs in terms of the “General Educational Development” (GED)

   that a person would need in order to achieve satisfactory job performance. Each job is

                                                 7
Case 4:18-cv-00330-JED-FHM Document 19 Filed in USDC ND/OK on 09/02/20 Page 8 of 10




   assigned a score representing the required level “Mathematical Development,” “Language

   Development,” and “Reasoning Development.” See DOT, app. C, 1991 WL 688702 (4th

   Ed. Rev. 1991). The job of “Document Preparer” requires level 3 reasoning, which the

   DOT defines as the ability to “[a]pply commonsense understanding to carry out

   instructions furnished in written, oral, or diagrammatic form [and] [d]eal with problems

   involving several concrete variables in or from standardized situations.” DOT, # 249.587-

   018, 1991 WL 672349. By contrast, a job with level 1 reasoning would require only the

   ability to “[a]pply commonsense understanding to carry out simple one- or two-step

   instructions [and] [d]eal with standardized situations with occasional or no variables in or

   from these situations encountered on the job.” DOT, app. C, 1991 WL 688702 (emphasis

   added).

          The plaintiff contends that level 3 reasoning (and, by extension, the job of Document

   Preparer) is beyond his RFC, which the ALJ limited to “unskilled work consisting of simple

   and routine tasks with routine supervision that requires only that he be able to understand,

   remember and carry out simple instructions.” (R. 24). As a result, the plaintiff argues, the

   VE’s testimony that the plaintiff could work as a Document Preparer conflicted with the

   DOT. The Court is inclined to agree.

          In recommending against remand, Judge McCarthy reasons that the VE’s testimony

   does not necessarily conflict with the DOT because the DOT defines GED as a general

   measure of the education required to perform a job, while the limitations in the plaintiff’s

   RFC reflect his mental impairments. (See Doc 17 at 9–10). However, the DOT might

   describe the GED as a measure of education, but the various “levels” on the reasoning scale

                                                8
Case 4:18-cv-00330-JED-FHM Document 19 Filed in USDC ND/OK on 09/02/20 Page 9 of 10




   speak of a worker’s ability to “carry out instructions” and “deal with problems” of varying

   levels of complexity—language that tracks closely with the language used to describe

   residual functional capacity. Moreover, whether reasoning ability is a measure of education

   or innate capacity is purely academic. If a job requires the ability to “deal with problems

   involving several concrete variables” but a person is capable of performing only “simple

   and routine tasks,” it makes no difference that his limitations are the result of mental

   impairments rather than a lack of education.

          Finally, and most importantly, the Tenth Circuit has held that a VE’s testimony may

   be inconsistent with the DOT when a job title’s reasoning level appears to exceed the

   plaintiff’s RFC. See Hackett v. Barnhart, 395 F.3d 1168, 1174–75, 1176 (10th Cir. 2005).

   In Hackett, the RFC limited the plaintiff to “simple and routine work tasks” but a VE

   testified that the plaintiff could do a job that the DOT described as requiring reasoning

   level 3. The court ordered remand because, although there was an “apparent conflict”

   between the plaintiff’s RFC and the reasoning level required for the VE identified as

   appropriate, the ALJ had not addressed the discrepancy. Hackett, 395 F.3d at 1176; see

   also Linda M. P. v. Saul, Case No. 17-CV-409-JED-GBC, 2020 WL 2840243, *1–2 (N.D.

   Okla. Jun. 1, 2020) (unpublished); Hopkins v. Berryhill, Case No. 17-CV-155-GKF-FHM,

   2018 WL 4945233, *1–2 (N.D. Okla. Jul. 9, 2018) (unpublished). As in Hackett, the VE

   in this case testified that the plaintiff was capable of performing a job requiring reasoning

   level 3, despite an RFC limiting the plaintiff to “simple and routine tasks.” Consequently,

   Hackett is dispositive. Because the VE’s testimony regarding the plaintiff’s ability to work

   as a Document Preparer appeared to conflict with the position as defined by the DOT, the

                                                  9
Case 4:18-cv-00330-JED-FHM Document 19 Filed in USDC ND/OK on 09/02/20 Page 10 of 10




    ALJ was required to inquire about the discrepancy. Because he did not do so, the Court

    must remand.

    IV.    CONCLUSION

           For the foregoing reasons, the Court rejects those parts of the R&R relating to (1)

    the ALJ’s failure to consider the plaintiff’s alleged obesity, (see Doc. 17 at 4–5, 6); and (2)

    the ALJ’s failure to address the potential conflict between the Vocational Expert’s opinion

    and the Dictionary of Occupational Titles, (see Doc. 17 at 9–12). The R&R is in all other

    respects accepted. This matter is reversed in part and remanded to the Commissioner

    for further proceedings in accordance with this decision. A separate Judgment will be

    entered forthwith.

           SO ORDERED this 2nd day of September, 2020.




                                                  10
